The election of John Goldsbury, returned a member from the town of North Bridgewater, was controverted by Thomas Wales and others, on the ground, that two persons voted in the election, who had not been resident within the said town for six calendar months next preceding, and also, that said Goldsbury did not possess sufficient estate to render him eligible as a representative ; in relation to which latter point, the petitioners alleged, that the said Goldsbury had, within eight months, declared to one of the assessors of the said town, that he was not seized or possessed of any ratable estate.
The committee on elections reported, at the January session, that no evidence whatever had been produced by the petitioners against the election or qualifications of Mr. Goldsbury, and therefore that he was entitled to his seat. The report was agreed to.1

 51 J. H. 27, 79, 145, 152.